DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of:
(i) Compound 1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(a.k.a., Ralinepag or APD811);
(ii) Raynaud’s secondary to systemic sclerosis,
(iii) an up-titration scheme provided in claim 17,
(iv) an administration frequency that is once daily,
(v) a tablet, and
(vi-a) a reduction in the frequency of Raynaud’s attacks
Claims 1, 8, 10, 12, 15, 17, 22, 25-27 encompass the elected species, in the reply filed on 7/21/2021 is acknowledged.
Claims 2-6, 9, 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 7-8, 15, 17, 22, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov: NCT02260557 (“Effects of Selexipag in Adults With Raynaud's Phenomenon Secondary to Systemic Sclerosis”; https://www.clinicaltrials.gov/ct2/show/NCT02260557?term=selexipag&cond=Raynaud&draw=2&rank=1; accessed 9/9/2021); in view of Tran et al. (“Discovery of 2‑(((1r,4r)‑4-(((4-Chlorophenyl)(phenyl)carbamoyl)oxy)methyl)cyclohexyl)methoxy)acetate (Ralinepag): An Orally Active Prostacyclin Receptor Agonist for the Treatment of Pulmonary Arterial Hypertension”; J. Med. Chem. 2017 (January 10), 60, 913−927; DOI: 10.1021/acs.jmedchem.6b00871).
The Examiner notes that NCT02260557 was first posted on 10/9/2014.  Review of the History of Changes for this Study, Version 1 was submitted 10/6/2014.  Accordingly, 10/9/2014 is evidentiary of public accessibility for this Study. 
NCT02260557 teaches a clinical trial where selexipag is administered to Adult patients with Applicant elected Raynaud’s Phenomenon Secondary to Systemic Sclerosis (title). In the selexipag arm, selexipag is initiated at 200 μg twice daily (bid) 
As a primary outcome measure, the average number of Raynaud’s phenomenon (RP) attacks per week during the maintenance treatment period was determined from daily entries in electronic Diaries (outcome corresponds to Applicant elected reduction of frequency of attacks).
NCT02260557 was a study teaching treatment of Raynaud’s, and includes teaching of Applicant elected species (ii), (iii), (v) and monitoring (vi-a), but with selexipag instead of the claimed, elected Compound 1 (Ralinepag), or doses of Ralinepag.
Tran teaches the compound Ralinepag (see abstract),

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
;
Which is a potent non-prostanoid IP receptor agonist that showed oral efficacy in the rat monocrotaline model of pulmonary arterial hypertension (PAH); detailed profiling of a number of analogues of an active compound resulted in the identification of 5c (ralinepag) that has good selectivity in both binding and functional assays with respect to most members of the prostanoid receptor family and a more modest 30- to 50-fold selectivity over the EP3 receptor.  In our hands, its potency and efficacy are comparable in vitro IP receptor dependent cAMP accumulation assays. 5c had an excellent PK profile across species.  Following the identification of an acceptable solid form, 5c was selected for further development for the treatment of PAH (abstract).
To improve upon the currently approved prostacyclin based drugs and to be more competitive with the other classes in terms of compliance, stable, orally bioavailable PGI2 (prostacyclin) analogs and non-prostanoid IP receptor agonists have been investigated. One such compound, NS-304 or selexipag, 1 which is a prodrug of the active species MRE269 (2, Figure 1), was recently approved for the treatment of PAH.  The compounds selexipag and MRE269 are depicted (Figure 1):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

5c is an orally bioavailable, non-prostanoid IP receptor agonist that is efficacious in the rat MCT model of PAH. It has good selectivity in both binding and functional assays with respect to most members of the prostanoid receptor family, but a more modest 30-50-fold selectivity over the EP3 receptor. In our hands, its potency and efficacy are superior in vitro to 2 (the active metabolite of the clinical compound 1) in in vitro measures of IP receptor mediated cAMP signaling and it is more potent in inhibiting ADP-induced aggregation in ex vivo platelet assays. 5c is rapidly absorbed after oral administration in preclinical species, and its systemic clearance is primarily due to hepatic metabolism with probable enterohepatic recirculation. The elimination half-life ranges from 5 to 8 h rd paragraph).
Tran establishes ralinepag is a potent, selective and effective non-prostanoid IP receptor agonist compound, suitable for oral dosing.  Potency and efficacy is compared to the active metabolite of selexipag (i.e., this compound has better potency and efficacy relative to selexipag), based on the same IP agonist activity.  The compound is under further development for treatment of PAH (i.e., it will be compared to selexipag, used clinically to treat PAH).  The skilled artisan would have reasonably expected substitution of ralinepag for selexipag to be suitable for any condition in which selexipag is used clinically, with the potential for better outcomes, based on the better potency and efficacy taught for ralinepag.
Thus, it would have been obvious to one of ordinary skill in the art to start with the NCT02260557 clinical trial where selexipag is administered to Adult patients with Applicant elected Raynaud’s Phenomenon Secondary to Systemic Sclerosis, and then to substitute ralinepag for selexipag, giving the treatment method of Raynaud’s secondary to systemic sclerosis, rendering obvious claims 1, 7, 8, 15, 17, 22, 25.  With respect to the recited (and elected) outcome of claim 26 and 27, absent evidence to the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case the burden is shifted to Applicant to show that administration of effective IP agonist dosing of ralinepag, when up-titrated, as discussed by the clinical trial, to patients with Raynaud’s secondary to systemic sclerosis, would not achieve the recited outcomes of claims 26-27.
See MPEP 2112: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

See MPEP 2112  (V):
V.    ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT

"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).

The rejection establishes obviousness of the claimed method of instant claim 1.  Accordingly, the burden is shifted to Applicant that the recited outcome of claims 26-27 is not inherent is shifted to Applicant.

Claims 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov: NCT02260557 (“Effects of Selexipag in Adults With Raynaud's Phenomenon Secondary to Systemic Sclerosis”; 2014; https://www.clinicaltrials.gov/ct2/show/NCT02260557?term=selexipag&cond=Raynaud&draw=2&rank=1; accessed 9/9/2021); in view of Tran et al. (“Discovery of 2‑(((1r,4r)‑4-(((4-Chlorophenyl)(phenyl)carbamoyl)oxy)methyl)cyclohexyl)methoxy)acetate (Ralinepag): An Orally Active Prostacyclin Receptor Agonist for the Treatment of Pulmonary Arterial Hypertension”; J. Med. Chem. 2017 (January 10), 60, 913−927; DOI: 10.1021/acs.jmedchem.6b00871) as applied to claims 1, 7-8, 15, 17, 22, 25-27 above, and further in view of ClinicalTrials.gov: NCT02279160 (“Safety and Efficacy of APD811 in Pulmonary Arterial Hypertension”; 2014; .
As discussed above, it would have been obvious to utilize ralinepag in place of selexipag in treating patients having Applicant elected Raynaud’s secondary to systemic sclerosis (claims 1, 7-8), motivated by the recognition of shared IP agonist activity, and by the recognition that ralinepage has better potency and efficacy. 
With respect to doses required by claims 10, 12, the Examiner notes that the teaching of Tran that ralinepag has better potency and efficacy suggests that doses used by the clinical trial of selexipag would also be suitable starting points; even lower doses would have been obvious, likely to be optimal.  It would have been obvious to up-titrate ralinepag, in which recited dosing would have been a matter of routine optimization of the up-titration procedure.  Thus, the claimed doses match those of selexipag, and would have been obvious as a result of routine optimization, to maximize efficacy, while limiting to an acceptable side effect profile.
Complementary to this rationale, a clinical trial utilizing ralinepag (e.g., in an alternate treatment, such as PAH) would have been suitable to inform the skilled artisan about suitable dosing when applied to the alternate obvious method of treating patients with Raynaud’s.  
Such a clinical trial is NCT02279160.  In this clinical trial, APD811 (ralinepag) was administered to patients with PAH.  The study includes a dose titration period of up to 9 weeks. Initial dosing started at 0.01 mg BID, and increased to a maximum of 0.3 mg BID.  Thus, similar dosing, with up-titration would have been obvious when applying prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611